SULLIVAN, Judge
(dissenting):
I respectfully dissent. I would hold that the military judge did not abuse his discretion in holding “[t]he period 5 August to 9 September required to clear Mr. Sinclair for the proper receipt of classified information... as good cause time.” The Article 32, Uniform Code of Military Justice, 10 USC § 832, investigation was scheduled for 5 August but had to be postponed until the proper clearances were given to Mr. Sinclair. This is a proper deduction of time for the Government. If a defendant in a highly classified trial wants to delay the Article 32 investigation due to lack of clearance for his counsel, a reasonable time should be excluded for RCM 707, Manual for Courts-Martial, United States, 1984, purposes.